Aracich v American Honda Motor Co. Inc. (AHM) (2022 NY Slip Op 06739)





Aracich v American Honda Motor Co. Inc. (AHM)


2022 NY Slip Op 06739


Decided on November 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 29, 2022

Before: Acosta, P.J., Kern, Singh, Scarpulla, Pitt, JJ. 


Index No. 190114/19 Appeal No. 16749 Case No. 2021-02445 

[*1]Colleen Aracich, etc., Plaintiff-Respondent,
vAmerican Honda Motor Co. Inc. (AHM) et al., Defendants, Nissan North America, Inc., Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Adam Silvera, J.), entered on or about June 02, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 03, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 29, 2022